PLATT, District Judge.
I think that paragraph 8 of the bill may fairly be construed as alleging that the defendants are selling devices which infringe the patent, and are copying complainant’s circulars about the patented device for an unfair purpose.
The proofs must conform, to such contruction, and to make assurance doubly sure, let the words “under said letters patent” be placed as an ending to paragraph 8. This may be done without costs to either party.
The demurrer being disposed of let the pleadings go forward in the regular way.